department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date date uniform issue list dear contact person identification_number contact number fax number employer_identification_number this is in response to the ruling_request dated date submitted by your authorized representative regarding whether your website constitutes a periodical for purposes of the unrelated_business_income_tax costs allocation rules of sec_1_512_a_-1 of the income_tax regulations facts you are an organization described in sec_501 of the code you are classified as a private_operating_foundation described in sec_4942 operated for educational_purposes for several years your primary activity has been publishing an educational magazine originally you published a print version every other month more recently to reduce costs and increase readership you discontinued the print version and now publish the content exclusively on your website free of charge the website includes essentially the same kind of content addressing the same or similar subjects that appeared in the print version of the magazine the website contains all of the material available in the former print version plus new features such as documentary videos that can only exist in an online form all past articles are archived and searchable on your website you represent that the website is updated regularly at least weekly it appears from recent posts on the website that it is updated ordinarily every business_day each article shows its publication_date although you receive grants and contributions you are supported in part by advertising revenues you employ and or contract with writers researchers a creative director and an editorial director to produce the editorial content of the website as you did for the print magazine you also incur expenses for website maintenance and overall administration law sec_511 of the code imposes a tax on the unrelated_business_taxable_income of exempt_organizations described in sec_501 sec_512 of the code defines the term unrelated_business_taxable_income as the gross_income derived by any organization from any unrelated_trade_or_business regularly carried on by it less the allowable deductions which are directly connected with the carrying on of such trade_or_business both computed with the modifications provided in sec_512 sec_513 of the code defines the term unrelated_trade_or_business as any trade_or_business the conduct of which is not substantially related aside from the need of such organization for income or funds or the use it makes of the profits derived to the exercise or performance by such organization of its exempt_purpose or function sec_513 of the code provides that the term trade_or_business includes any activity which is carried on for the production_of_income from the sale_of_goods or the performance of services sec_1_512_a_-1 of the regulations provides in pertinent part that in certain cases gross_income is derived from an unrelated_trade_or_business which exploits an exempt activity one example of such exploitation is the sale of advertising in a periodical of an exempt_organization which contains editorial material related to the accomplishment of the organization's exempt_purpose except as specified in subparagraph of this paragraph and paragraph f of this section in such cases expenses depreciation and similar items attributable to the conduct of the exempt_activities are not deductible in computing unrelated_business_taxable_income sec_1_512_a_-1 of the regulations provides in pertinent part that where unrelated_trade_or_business activity is of a kind carried on for profit by taxable organizations and where the exempt activity exploited by the business is a type of activity normally conducted by taxable organizations in pursuance of such business_expenses depreciation and similar items which are attributable to the exempt activity qualify as directly connected with the carrying on of the unrelated_trade_or_business activity sec_1_512_a_-1 of the regulations provides that under sec_513 and sec_1_513-1 amounts realized from the sale of advertising in a periodical constitute gross_income from an unrelated_trade_or_business activity involving the exploitation of an exempt activity namely the circulation and readership of the periodical developed through the production and distribution of the readership content of the periodical thus subject_to the limitations of paragraph d of this section where the circulation and readership of an exempt_organization periodical are utilized in connection with the sale of advertising in the periodical expenses depreciation and similar items of deductions attributable to the production and distribution of the editorial or readership content of the periodical shall qualify as items of deductions directly connected with the unrelated advertising activity subparagraphs through of this paragraph provide rules for determining the amount of unrelated_business_taxable_income attributable to the sale of advertising in exempt_organization periodicals sec_1_513-4 of the regulations provides rules for qualified sponsorship payments and excepts from such rules the income from the sale of advertising or acknowledgements in exempt_organization periodicals a periodical is defined as regularly scheduled and printed material published by or on behalf of an exempt_organization that is not related to and primarily distributed in connection with a specific event conducted by the organization for this purpose printed material includes material that is published electronically in sec_1_513-4 of the regulations example w a symphony orchestra maintains a web site containing pertinent information and its performance schedule the music shop makes a payment to w to fund a concert series and w posts a list of its sponsors on its web site including the music shop's name and internet address w's web site does not promote the music shop or advertise its merchandise the music shop's internet address appears as a hyperlink from w's web site to the music shop's web site w's posting of the music shop's name and internet address on its web site constitutes acknowledgment of the sponsorship the entire payment is a qualified_sponsorship_payment which is not income from an unrelated_trade_or_business in sec_1_513-4 of the regulations example x a health-based charity sponsors a year- long initiative to educate the public about a particular medical_condition a large pharmaceutical company manufactures a drug that is used in treating the medical_condition and provides funding for the initiative that helps x produce educational materials for distribution and post information on x's web site x's web site contains a hyperlink to the pharmaceutical company's web site on the pharmaceutical company's web site the statement appears x endorses the use of our drug and suggests that you ask your doctor for a prescription if you have this medical_condition x reviewed the endorsement before it was posted on the pharmaceutical company's web site and gave permission for the endorsement to appear the endorsement is advertising the fair_market_value of the advertising exceed sec_2 of the total_payment received from the pharmaceutical company therefore only the portion of the payment if any that x can demonstrate exceeds the fair_market_value of the advertising on the pharmaceutical company's web site is a qualified_sponsorship_payment analysis advertising income derived by exempt_organizations in connection their periodicals is subject_to the tax on unrelated_business_income as noted above rules for the determination of unrelated_business_taxable_income derived from the sale of advertising in exempt_organization periodicals are contained in sec_1_512_a_-1 of the regulations sec_1_513-4 of the regulations holds that the term periodical means regularly scheduled and printed material published by or on behalf of an exempt_organization that is not related to and primarily distributed in connection with a specific event conducted by the exempt_organization and for this purpose printed material includes material that is published electronically sec_1_513-4 example sec_11 and sec_12 the rules for qualified sponsorship payments rather than periodical advertising were applied to the exempt organization's website indicating that a website is ordinarily not regarded as a periodical treatment of your website as a periodical so that you may use your excess readership costs to offset your advertising income like commercial publications do in your case however you argue for in we agree your primary purpose and function is to publish educational information which you do on the website your prior print periodical has in effect moved onto the website the website is operated similarly to that of many newspapers and magazines with an online presence with new material published regularly and old content also readily available under the circumstances the website serves the function of a traditional periodical and should be treated as such ruling based on your representations we rule that your website meets the definition of the term periodical which appears at sec_1_513-4 of the regulations thus the website constitutes a periodical for purposes of the unrelated_business_income_tax cost allocation rules of sec_1_512_a_-1 this ruling is based on the understanding that there will be no material changes in the facts upon which it is based except as specifically ruled upon above no opinion is expressed concerning the federal_income_tax consequences of the transactions described above under any other provision of the code pursuant to a power_of_attorney on file in this office a copy of this letter is being sent to your authorized representative a copy of this letter should be kept in your permanent records lf there are any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely theodore r lieber manager eo technical group
